*1059Nationwide acknowledges that no insurance policy was in effect at the time of the accident. The Plan alleged that it never received an application for insurance of the Ehmer vehicle and Nationwide has failed to produce evidentiary proof in admissible form to refute this assertion (see, Zuckerman v City of New York, 49 NY2d 557, 562). There being no question of fact whether the Plan ever received an application for insurance of the Ehmer vehicle, the Plan had no obligation to make an assignment of coverage. Special Term, therefore, properly granted plaintiff’s motion for summary judgment in the declaratory judgment action.
Special Term properly dismissed Nationwide’s third-party complaint because Nationwide failed to establish that the Plan owed any duty or obligation to Nationwide (see, Alvord & Swift v Muller Constr. Co., 46 NY2d 276). (Appeal from order of Supreme Court, Monroe County, Kennedy, J. — declaratory judgment.) Present — Hancock, Jr., J. P., Callahan, Denman, Green and O’Donnell, JJ.